Name: Commission Directive 69/354/EEC of 30 September 1969 setting a time limit for the processing of certain agricultural products under inward processing arrangements
 Type: Directive
 Subject Matter: nan
 Date Published: 1969-10-22

 Avis juridique important|31969L0354Commission Directive 69/354/EEC of 30 September 1969 setting a time limit for the processing of certain agricultural products under inward processing arrangements Official Journal L 264 , 22/10/1969 P. 0007 - 0008 Danish special edition: Series I Chapter 1969(II) P. 0437 English special edition: Series I Chapter 1969(II) P. 0445 Greek special edition: Chapter 02 Volume 1 P. 0069 ++++ ( 1 ) OJ N L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ N L 59 , 10 . 3 . 1969 , P . 1 . ( 3 ) OJ N L 250 , 4 . 10 . 1969 , P . 1 . COMMISSION DIRECTIVE OF 30 SEPTEMBER 1969 SETTING A TIME LIMIT FOR THE PROCESSING OF CERTAIN AGRICULTURAL PRODUCTS UNDER INWARD PROCESSING ARRANGEMENTS ( 69/354/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ( 1 ) ON THE HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , AND IN PARTICULAR ARTICLE 28 THEREOF ; WHEREAS COUNCIL REGULATION ( EEC ) N 441/69 ( 2 ) LAID DOWN SUPPLEMENTARY GENERAL RULES FOR GRANTING EXPORT REFUNDS ON PRODUCTS SUBJECT TO A SINGLE PRICE SYSTEM EXPORTED IN THE NATURAL STATE OR IN THE FORM OF GOODS NOT LISTED IN ANNEX II TO THE TREATY ; WHEREAS COMMISSION REGULATION ( EEC ) N 1957/69 ( 3 ) OF 30 SEPTEMBER 1969 SET OUT CERTAIN SUPPLEMENTARY IMPLEMENTING PROVISIONS FOR GRANTING EXPORT REFUNDS ON PRODUCTS SUBJECT TO A SINGLE PRICE SYSTEM ; WHEREAS THE PURPOSE OF THE REGULATIONS REFERRED TO IS TO ENSURE THAT A BALANCE IS MAINTAINED BETWEEN THE USE OF COMMUNITY BASIC PRODUCTS IN THE MANUFACTURE OF PROCESSED PRODUCTS FOR EXPORT TO THIRD COUNTRIES ON THE ONE HAND AND THE USE OF THIRD COUNTRY BASIC PRODUCTS BROUGHT IN UNDER INWARD PROCESSING ARRANGEMENTS ON THE OTHER ; WHEREAS A GENERAL TIME LIMIT OF SIX MONTHS FROM THE DATE WHEN THE BASIC PRODUCTS WERE PLACED UNDER CUSTOMS CONTROL WAS SET BY ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) N 1957/69 FOR THE EXPORT FROM COMMUNITY TERRITORY OF PRODUCTS PROCESSED UNDER THE ARRANGEMENTS INTRODUCED BY REGULATION ( EEC ) N 441/69 ; WHEREAS IT IS APPROPRIATE , IN ORDER TO ENSURE THE DESIRED BALANCE BETWEEN USE OF COMMUNITY BASIC PRODUCTS REFERRED TO IN ARTICLE 1 OF REGULATION ( EEC ) N 441/69 AND USE OF PRODUCTS OF THE SAME KIND IMPORTED UNDER INWARD PROCESSING ARRANGEMENTS , TO LIMIT IN RESPECT OF THE LATTER PRODUCTS THE PERIOD REFERRED TO IN ARTICLE 9 ( B ) OF THE ABOVE DIRECTIVE ; WHEREAS THE PROVISIONS OF THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON INWARD PROCESSING ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 FOR THE PURPOSES OF APPLICATION OF ARTICLE 9 ( B ) OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , THE PERIOD WITHIN WHICH GOODS IMPORTED UNDER INWARD PROCESSING ARRANGEMENTS MUST BE DEALT WITH IN ANY ONE OF THE WAYS SPECIFIED IN ARTICLE 13 OF THAT DIRECTIVE IS HEREBY FIXED AT A MAXIMUM OF SIX MONTHS FOR AGRICULTURAL PRODUCTS OF THE SAME KIND AS THOSE REFERRED TO IN ARTICLE 1 OF REGULATION ( EEC ) N 441/69 , WHERE SUCH PRODUCTS ARE INTENDED TO BE EXPORTED FROM COMMUNITY TERRITORY IN THE FORM OF PROCESSED PRODUCTS LISTED IN ANNEX I TO THAT REGULATION . MEMBER STATES MAY , HOWEVER , EXTEND THE PERIOD FOR REASONS ARISING OUT OF THE INWARD PROCESSING ARRANGEMENTS . ANY EXTENSION OF THE PERIOD SHALL BE NOTIFIED TO THE COMMISSION , WHICH SHALL INFORM THE MEMBER STATES . ARTICLE 2 TIME LIMITS FIXED BY AUTHORISATIONS TO WHICH ARTICLE 33 OF THE ABOVE DIRECTIVE OF 4 MARCH 1969 APPLIES SHALL REMAIN OPERATIVE FOR THE PERIOD LAID DOWN IN THAT ARTICLE . ARTICLE 3 MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAT 1 OCTOBER 1969 THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE . ARTICLE 4 EACH MEMBER STATE SHALL INFORM THE COMMISSION OF THE MEASURES WHICH IT ADOPTS TO APPLY THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THE INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 SEPTEMBER 1969 FOR THE COMMISSION THE PRESIDENT JEAN REY